DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 and 02/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, extracting a plurality of consecutive pixels, obtaining a statistical value of pixel values of the plurality of consecutive pixels and identifying a part corresponding to the plurality of consecutive pixels. The limitations of extracting a plurality of consecutive pixels, obtaining a statistical value of pixel values of the plurality of consecutive pixels and identifying a part corresponding to the plurality of consecutive pixels, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
extracting a plurality of consecutive pixels can be considered to be an evaluation in the human mind,
obtaining a statistical value of pixel values of the plurality of consecutive pixels can be considered to be an observation in the human mind, 
and identifying a part corresponding to the plurality of consecutive pixels can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a computer”. Thus, the element in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
	Regarding dependent claims 2-4, they do not overcome the deficiencies of the rejected independent claim 1 and they are also rejected.
	Regarding claim 5,
Step 1 Analysis: Claim 5 is directed to a machine, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, extract a plurality of consecutive pixels, obtain a statistical value of pixel values of the plurality of consecutive pixels and identify a part corresponding to the plurality of consecutive pixels. The limitations of extract a plurality of consecutive pixels, obtaining a statistical value of pixel values of the plurality of consecutive pixels and identifying a part corresponding to the plurality of consecutive pixels, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
extract a plurality of consecutive pixels can be considered to be an evaluation in the human mind,
obtain a statistical value of pixel values of the plurality of consecutive pixels can be considered to be an observation in the human mind, 
and identify a part corresponding to the plurality of consecutive pixels can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “a memory” and “a processor”. Thus, the elements in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a processor coupled to memory to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 6-8, they do not overcome the deficiencies of the rejected independent claim 5 and they are also rejected.
Regarding claim 9, 
Step 1 Analysis: Claim 1 is directed to a process, which falls within one of the four statutory categories. 
Step 2A Prong 1 Analysis: Claim 1 recites, in part, extracting a plurality of consecutive pixels, obtaining a statistical value of pixel values of the plurality of consecutive pixels and identifying a part corresponding to the plurality of consecutive pixels. The limitations of extracting a plurality of consecutive pixels, obtaining a statistical value of pixel values of the plurality of consecutive pixels and identifying a part corresponding to the plurality of consecutive pixels, as drafted, are processes that, under broadest reasonable interpretation, covers the performance of the limitation in the mind which falls within the “Mental Processes” grouping of abstract ideas. The limitations of: 
extracting a plurality of consecutive pixels can be considered to be an evaluation in the human mind,
obtaining a statistical value of pixel values of the plurality of consecutive pixels can be considered to be an observation in the human mind, 
and identifying a part corresponding to the plurality of consecutive pixels can be considered to be an evaluation in the human mind,
Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – “a computer”. Thus, the element in the claim are recited at a high level of generality (i.e. as a generic processor performing a generic computer function of generating an index) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim as a whole is directed to an abstract idea. 
Step 2B Analysis: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of utilizing a computer to perform the steps of the claimed process amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the limitation of receive input feature information is well-understood, routine, and conventional, as evidenced by MPEP §2106.05(d)(II)(iv), “Storing and retrieving information in memory”. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and does not amount to significantly more. Even when considered in combination, these additional elements amount to mere instructions to apply the exception using generic computer components and insignificant extra-solution activity, which cannot provide an inventive concept. The claim is not patent eligible.
Regarding dependent claims 10-12, they do not overcome the deficiencies of the rejected independent claim 9 and they are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. ("A fully automatic segmentation algorithm for CT lung images based on random forest", as cited by applicant in IDS filed on 08/11/2021).
Regarding Claim 1, Liu teaches a non-transitory computer-readable recording medium having stored an image processing program that causes a computer to execute a process, the process comprising (Page 518, Purpose section, We propose a novel hybrid automated algorithm in the paper based on random forest to deal with the issues. A fully automatic segmentation algorithm for CT lung images based on random forest as disclosed by Liu would necessarily require a storage medium and a processor to implement.)extracting a plurality of consecutive pixels (A superpixel groups a set of adjacent pixels with similar features into a small region; Page 520, Section 2.B.2. Paragraph 1 ) corresponding to a first part or a second part of a body (Page 522, 2.B.4. Superpixel classification, Paragraph 2, the superpixels of lung images are classified into three classes. Lungs and background having similar intensities are classified into one class in the output of our algorithm.) from a pixel column in a predetermined direction of an image of the body (Page 522, Section 2.D. Lung separation, Paragraph 2, Lungs can be separated accurately by our context supervising interpolation technique, see Fig. 4(d). The steps of lung separation are presented as: 1. Initialize a background model Isðx; yÞ = 1 to record separation lines. Here, Is has the same size as the lung mask image. 2. Calculate the number of lungs, L, in each binary lung mask image starting from No.k image slice. Capture the lung junction region with radius w (w = 100) by performing gray-level projection on No.(n1-1) mask image with L changing from 2 to 1 in No.n1 mask image. Capture the separation line of the No.(n1-1) image with a progressive scanning method. Assume the values of pixels of scanning are listed as [1,0⋯0⋯0,1], we take the midpoint of the zero-valued pixels as a point of the separation line and set the corresponding value of this pixel in Is to 0. After scanned, the separation line is recorded in Is. The examiner interprets from Fig. 4, that the prior art is using separation lines in order to separate the lung and uses a scanning method in which the pixels of the line are being scanned in a vertical direction as seen in Figure 4(b).)obtaining a statistical value of pixel values of the plurality of consecutive pixels (Page 521, Section 2.B.3. Feature extraction, Paragraph 1, Here, we map the superpixels into the denoised lung CT images and calculate superpixel features modeled with a Gaussian mixture model, entropy, and gray intensity. Gaussian mixture model (GMM): GMM32 is a statistical probabilistic model consisting of multivariate Gaussian distribution components. The examiner interprets that a probability value is being calculated for the superpixels which is a cluster of adjacent pixels in order the classify the lung region of the image.); and identifying a part corresponding to the plurality of consecutive pixels, among the first part or the second part, based on the statistical value (Page 521, Section 2.B.4. Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1  Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets that the classifier is using the statistical values of the superpixel in order to classify regions of the image.)
Regarding Claim 2, Liu teaches the non-transitory computer-readable recording medium according to claim 1, wherein the identifying of the part includes identifying the part corresponding to the plurality of consecutive pixels, based on a comparison result between the statistical value and a first threshold. (Page 522, Section 2.C. Trachea elimination, Paragraph 1, In order to obtain an accurate lung region, the trachea should be removed from the lung mask. In various lung CT images, the intensity of the trachea is always homogeneous, compared with that of lungs. Iterative thresholding is a suitable method to segment tracheas from CT images. Main steps are listed in Algorithm 1. We empirically set q1 = 0.9, q2 = 0.5, a1 ¼ 100, a1 ¼ 800, ϱ = 18. Thresholding-based method is adaptive to segment intensity homogeneous images and RF has advantages in classifying inhomogeneous regions. The examiner interprets the prior art is using thresholding to determine parts of that correspond to lung during segmentation.)
Regarding Claim 5, Liu teaches an image processing apparatus comprising: a memory configured to store an image of a body and a processor coupled to the memory and configured to(Page 518, Purpose section, We propose a novel hybrid automated algorithm in the paper based on random forest to deal with the issues. A fully automatic segmentation algorithm for CT lung images based on random forest as disclosed by Liu would necessarily require a storage medium and a processor to implement.) extract a plurality of consecutive pixels (A superpixel groups a set of adjacent pixels with similar features into a small region; Page 520, Section 2.B.2. Paragraph 1 ) corresponding to a first part or a second part of a body (Page 522, 2.B.4. Superpixel classification, Paragraph 2, the superpixels of lung images are classified into three classes. Lungs and background having similar intensities are classified into one class in the output of our algorithm.) from a pixel column in a predetermined direction of an image of the body (Page 522, Section 2.D. Lung separation, Paragraph 2, Lungs can be separated accurately by our context supervising interpolation technique, see Fig. 4(d). The steps of lung separation are presented as: 1. Initialize a background model Isðx; yÞ = 1 to record separation lines. Here, Is has the same size as the lung mask image. 2. Calculate the number of lungs, L, in each binary lung mask image starting from No.k image slice. Capture the lung junction region with radius w (w = 100) by performing gray-level projection on No.(n1-1) mask image with L changing from 2 to 1 in No.n1 mask image. Capture the separation line of the No.(n1-1) image with a progressive scanning method. Assume the values of pixels of scanning are listed as [1,0⋯0⋯0,1], we take the midpoint of the zero-valued pixels as a point of the separation line and set the corresponding value of this pixel in Is to 0. After scanned, the separation line is recorded in Is. The examiner interprets from Fig. 4, that the prior art is using separation lines in order to separate the lung and uses a scanning method in which the pixels of the line are being scanned in a vertical direction as seen in Figure 4(b).)obtain a statistical value of pixel values of the plurality of consecutive pixels (Page 521, Section 2.B.3. Feature extraction, Paragraph 1, Here, we map the superpixels into the denoised lung CT images and calculate superpixel features modeled with a Gaussian mixture model, entropy, and gray intensity. Gaussian mixture model (GMM): GMM32 is a statistical probabilistic model consisting of multivariate Gaussian distribution components. The examiner interprets that a probability value is being calculated for the superpixels which is a cluster of adjacent pixels in order the classify the lung region of the image.); and identify a part corresponding to the plurality of consecutive pixels, among the first part or the second part, based on the statistical value. (Page 521, Section 2.B.4. Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1  Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets that the classifier is using the statistical values of the superpixel in order to classify regions of the image.) 
Regarding Claim 6, Liu teaches the image processing apparatus according to claim 5, wherein the processor identifies the part corresponding to the plurality of consecutive pixels, based on a comparison result between the statistical value and a first threshold. (Page 522, Section 2.C. Trachea elimination, Paragraph 1, In order to obtain an accurate lung region, the trachea should be removed from the lung mask. In various lung CT images, the intensity of the trachea is always homogeneous, compared with that of lungs. Iterative thresholding is a suitable method to segment tracheas from CT images. Main steps are listed in Algorithm 1. We empirically set q1 = 0.9, q2 = 0.5, a1 ¼ 100, a1 ¼ 800, ϱ = 18. Thresholding-based method is adaptive to segment intensity homogeneous images and RF has advantages in classifying inhomogeneous regions. The examiner interprets the prior art is using thresholding to determine parts of that correspond to lung during segmentation.)
Regarding Claim 9, Liu teaches an image processing method that causes a computer to execute a process, the process comprising: (Page 518, Purpose section, We propose a novel hybrid automated algorithm in the paper based on random forest to deal with the issues. A fully automatic segmentation algorithm for CT lung images based on random forest as disclosed by Liu would necessarily require a storage medium and a processor to implement.);extracting a plurality of consecutive pixels (A superpixel groups a set of adjacent pixels with similar features into a small region; Page 520, Section 2.B.2. Paragraph 1 ) corresponding to a first part or a second part of a body (Page 522, 2.B.4. Superpixel classification, Paragraph 2, the superpixels of lung images are classified into three classes. Lungs and background having similar intensities are classified into one class in the output of our algorithm.) from a pixel column in a predetermined direction of an image of the body (Page 522, Section 2.D. Lung separation, Paragraph 2, Lungs can be separated accurately by our context supervising interpolation technique, see Fig. 4(d). The steps of lung separation are presented as: 1. Initialize a background model Isðx; yÞ = 1 to record separation lines. Here, Is has the same size as the lung mask image. 2. Calculate the number of lungs, L, in each binary lung mask image starting from No.k image slice. Capture the lung junction region with radius w (w = 100) by performing gray-level projection on No.(n1-1) mask image with L changing from 2 to 1 in No.n1 mask image. Capture the separation line of the No.(n1-1) image with a progressive scanning method. Assume the values of pixels of scanning are listed as [1,0⋯0⋯0,1], we take the midpoint of the zero-valued pixels as a point of the separation line and set the corresponding value of this pixel in Is to 0. After scanned, the separation line is recorded in Is. The examiner interprets from Fig. 4, that the prior art is using separation lines in order to separate the lung and uses a scanning method in which the pixels of the line are being scanned in a vertical direction as seen in Figure 4(b).)obtaining a statistical value of pixel values of the plurality of consecutive pixels (Page 521, Section 2.B.3. Feature extraction, Paragraph 1, Here, we map the superpixels into the denoised lung CT images and calculate superpixel features modeled with a Gaussian mixture model, entropy, and gray intensity. Gaussian mixture model (GMM): GMM32 is a statistical probabilistic model consisting of multivariate Gaussian distribution components. The examiner interprets that a probability value is being calculated for the superpixels which is a cluster of adjacent pixels in order the classify the lung region of the image.); and identifying a part corresponding to the plurality of consecutive pixels, among the first part or the second part, based on the statistical value (Page 521, Section 2.B.4. Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1  Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets that the classifier is using the statistical values of the superpixel in order to classify regions of the image.)
Regarding Claim 10, Liu teaches the image processing method according to claim 9, wherein the identifying of the part includes identifying the part corresponding to the plurality of consecutive pixels, based on a comparison result between the statistical value and a first threshold. (Page 522, Section 2.C. Trachea elimination, Paragraph 1, In order to obtain an accurate lung region, the trachea should be removed from the lung mask. In various lung CT images, the intensity of the trachea is always homogeneous, compared with that of lungs. Iterative thresholding is a suitable method to segment tracheas from CT images. Main steps are listed in Algorithm 1. We empirically set q1 = 0.9, q2 = 0.5, a1 ¼ 100, a1 ¼ 800, ϱ = 18. Thresholding-based method is adaptive to segment intensity homogeneous images and RF has advantages in classifying inhomogeneous regions. The examiner interprets the prior art is using thresholding to determine parts of that correspond to lung during segmentation.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("A fully automatic segmentation algorithm for CT lung images based on random forest", as cited by applicant in IDS filed on 08/11/2021) in view of Miyashita et al. US PG-Pub(US 20200120236 A1).
Regarding Claim 3, while Liu teaches the non-transitory computer-readable recording medium according to claim 1, Liu does not explicitly teach wherein the extracting of the plurality of consecutive pixels includes extracting the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction.
Miyashita teaches wherein the extracting of the plurality of consecutive pixels includes extracting the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction.(¶[0104] The threshold and the second threshold may be set not as values for a comparison with the neighboring difference value, but as values for a comparison with the gradation value of each pixel. In this case, the second threshold is set to a value between a gradation value representing white and that representing black in the image. The second edge pixel extractor 223 extracts as a second edge pixel, the first pixel wherein the pixel of interest has a gradation value smaller than the second threshold and an adjacent pixel or a pixel spaced apart from the pixel of interest by a predetermined distance has a gradation value equal to or larger than the second threshold, for each horizontal or vertical line. The examiner interprets that the prior art is comparing a second threshold to a pixel value in order to perform the extraction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Miyashita in order to extract pixels based on a comparison between a threshold and pixel value. One skilled in the art would have been motivated to modify Liu in this manner in order to more accurately detect a region from an input image. (Miyashita, ¶[0004])
Regarding Claim 7, while Liu teaches the image processing apparatus according to claim 5, Liu does not explicitly teach wherein the processor extracts the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction.
Miyashita teaches wherein the processor extracts the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction. (¶[0104] The threshold and the second threshold may be set not as values for a comparison with the neighboring difference value, but as values for a comparison with the gradation value of each pixel. In this case, the second threshold is set to a value between a gradation value representing white and that representing black in the image. The second edge pixel extractor 223 extracts as a second edge pixel, the first pixel wherein the pixel of interest has a gradation value smaller than the second threshold and an adjacent pixel or a pixel spaced apart from the pixel of interest by a predetermined distance has a gradation value equal to or larger than the second threshold, for each horizontal or vertical line. The examiner interprets that the prior art is comparing a second threshold to a pixel value in order to perform the extraction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Miyashita in order to extract pixels based on a comparison between a threshold and pixel value. One skilled in the art would have been motivated to modify Liu in this manner in order to more accurately detect a region from an input image. (Miyashita, ¶[0004])
Regarding Claim 11, while Liu teaches the image processing method according to claim 9, Liu does not explicitly teach wherein the extracting of the plurality of consecutive pixels includes extracting the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction.
Miyashita teaches wherein the extracting of the plurality of consecutive pixels includes extracting the plurality of consecutive pixels based on a comparison result between a second threshold and a pixel value of each of a plurality of pixels included in the pixel column in the predetermined direction. (¶[0104] The threshold and the second threshold may be set not as values for a comparison with the neighboring difference value, but as values for a comparison with the gradation value of each pixel. In this case, the second threshold is set to a value between a gradation value representing white and that representing black in the image. The second edge pixel extractor 223 extracts as a second edge pixel, the first pixel wherein the pixel of interest has a gradation value smaller than the second threshold and an adjacent pixel or a pixel spaced apart from the pixel of interest by a predetermined distance has a gradation value equal to or larger than the second threshold, for each horizontal or vertical line. The examiner interprets that the prior art is comparing a second threshold to a pixel value in order to perform the extraction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Miyashita in order to extract pixels based on a comparison between a threshold and pixel value. One skilled in the art would have been motivated to modify Liu in this manner in order to more accurately detect a region from an input image. (Miyashita, ¶[0004])
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. ("A fully automatic segmentation algorithm for CT lung images based on random forest", as cited by applicant in IDS filed on 08/11/2021) in view of Kimoto et al. (US 20130223687 A1).
Regarding Claim 4, Liu teaches the non-transitory computer-readable recording medium according to claim 1, wherein the first part is a lung field and the second part is a part other than the lung field(Page 521, Section 2.B.4 Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1 Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets the prior art is classifying different regions of the lung), and wherein the process further includes: by using a computed tomography image of each of a plurality of slices of the body as the image of the body and using each of a plurality of pixel columns in the computed tomography image as the pixel column in the predetermined direction(Page 522, 2.D. Lung separation, Paragraph 2, A lung CT scan is usually made up of hundreds of slice images. In Fig. 3, we exhibit an image sequence consisted of a series of CT slices orderly labeled by No.1, No.2, ..., in a lung CT scan. It can be seen that the left and right lungs are connected from the No.35 image and separated at No.46 image of the scan. The lung separation lines in the No.33 image and No.46 image have different directions and positions, see Fig. 4(a) for a reference. For the purpose, we propose a lung separation method based on a context supervising interpolation technique, the lung separation lines are calculated according to the separation lines of a previous slice image (No.33) and a latter one (No.46). Lungs can be separated accurately by our context supervising interpolation technique.), identifying a position of a pixel column including pixels corresponding to the lung field among the plurality of pixel columns by identifying the part corresponding to the plurality of consecutive pixels, (Page 521, Section 2.B.4. Superpixel classificationParagraph 2,Find the superpixel set S1 classified into the same classes (Yq1 ¼ Yq2 ¼ Yq3) by RF in the three scale subimages and S2 classified into different classes. 2. Assign the class label in Yq to the corresponding superpixel S1q in S1.)
Liu does not explicitly teach generating a coronal image of the lung field, based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, and identifying an upper end and a lower end of the lung field by using the coronal image.
Kimoto teaches generating a coronal image of the lung field (¶[0047] In another example, the controlling unit 36 generates a coronal cross-sectional image from the three-dimensional X-ray CT image.)based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, (¶[0033], In the example shown on the right-hand side of FIG. 4, the lung field bottom region extracting unit 34 generates a binarized image in which the lung field bottom region is rendered white, by performing a binarization process to arrange the pixel values in the region extracted as the lung field bottom region to be "1" and to arrange the pixel values in the region other than the lung field bottom region to be "0". Although the binarized image of the lung field bottom region is shown in two dimensions on the right-hand side of FIG. 4, the binarized image of the lung field bottom region generated by the lung field bottom region extracting unit 34 is a three-dimensional image in actuality. Hereinafter, the lung field bottom region extracted by the lung field bottom region extracting unit 34 may be referred to as a "lung field bottom region mask".)and identifying an upper end and a lower end of the lung field by using the coronal image. (¶[0035] In other words, the detecting unit 35 identifies a region that is truly in contact with the diaphragm over a large area in the region extracted as the lung field bottom region and detects the highest position (i.e., the position of the axial plane positioned closest to the head) in the specified region as a top end position of the diaphragm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Kimoto in order to generate a coronal image of the lung field and determine top and bottom ends of the lung field. One skilled in the art would have been motivated to modify Liu in this manner in order to efficiently aid the image diagnosis process related to emphysema. (Kimoto, ¶[0054])
Regarding Claim 8, Liu teaches the image processing apparatus according to claim 5, wherein the first part is a lung field and the second part is a part other than the lung field(Page 521, Section 2.B.4 Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1 Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets the prior art is classifying different regions of the lung), and wherein the processor is further configured to: by using a computed tomography image of each of a plurality of slices of the body as the image of the body and using each of a plurality of pixel columns in the computed tomography image as the pixel column in the predetermined direction(Page 522, 2.D. Lung separation, Paragraph 2, A lung CT scan is usually made up of hundreds of slice images. In Fig. 3, we exhibit an image sequence consisted of a series of CT slices orderly labeled by No.1, No.2, ..., in a lung CT scan. It can be seen that the left and right lungs are connected from the No.35 image and separated at No.46 image of the scan. The lung separation lines in the No.33 image and No.46 image have different directions and positions, see Fig. 4(a) for a reference. For the purpose, we propose a lung separation method based on a context supervising interpolation technique, the lung separation lines are calculated according to the separation lines of a previous slice image (No.33) and a latter one (No.46). Lungs can be separated accurately by our context supervising interpolation technique.), identifying a position of a pixel column including pixels corresponding to the lung field among the plurality of pixel columns by identifying the part corresponding to the plurality of consecutive pixels, (Page 521, Section 2.B.4. Superpixel classificationParagraph 2,Find the superpixel set S1 classified into the same classes (Yq1 ¼ Yq2 ¼ Yq3) by RF in the three scale subimages and S2 classified into different classes. 2. Assign the class label in Yq to the corresponding superpixel S1q in S1.)
Liu does not explicitly teach generating a coronal image of the lung field, based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, and identifying an upper end and a lower end of the lung field by using the coronal image.
Kimoto teaches generating a coronal image of the lung field (¶[0047] In another example, the controlling unit 36 generates a coronal cross-sectional image from the three-dimensional X-ray CT image.)based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, (¶[0033], In the example shown on the right-hand side of FIG. 4, the lung field bottom region extracting unit 34 generates a binarized image in which the lung field bottom region is rendered white, by performing a binarization process to arrange the pixel values in the region extracted as the lung field bottom region to be "1" and to arrange the pixel values in the region other than the lung field bottom region to be "0". Although the binarized image of the lung field bottom region is shown in two dimensions on the right-hand side of FIG. 4, the binarized image of the lung field bottom region generated by the lung field bottom region extracting unit 34 is a three-dimensional image in actuality. Hereinafter, the lung field bottom region extracted by the lung field bottom region extracting unit 34 may be referred to as a "lung field bottom region mask".)and identifying an upper end and a lower end of the lung field by using the coronal image. (¶[0035] In other words, the detecting unit 35 identifies a region that is truly in contact with the diaphragm over a large area in the region extracted as the lung field bottom region and detects the highest position (i.e., the position of the axial plane positioned closest to the head) in the specified region as a top end position of the diaphragm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Kimoto in order to generate a coronal image of the lung field and determine top and bottom ends of the lung field. One skilled in the art would have been motivated to modify Liu in this manner in order to efficiently aid the image diagnosis process related to emphysema. (Kimoto, ¶[0054])
Regarding Claim 12, Liu teaches the image processing method according to claim 9, wherein the first part is a lung field and the second part is a part other than the lung field(Page 521, Section 2.B.4 Superpixel classification, Paragraph 1, Taking FS as input features, we train a RF to classify samples of multiscale lung images into three categories: lungs, thoracic cavity excluded lungs, and image background. The classification results of three subimages are fused via a new gray correlation strategy to form an initial lung segmentation result, S, as following: Assume the image is segmented into Q superpixels, and the classification result is Yqt; q ¼ 1 Q; t ¼ 1; 2; 3, where t is the label of three classes of the classification result. The examiner interprets the prior art is classifying different regions of the lung), and wherein the process further includes: by using a computed tomography image of each of a plurality of slices of the body as the image of the body and using each of a plurality of pixel columns in the computed tomography image as the pixel column in the predetermined direction(Page 522, 2.D. Lung separation, Paragraph 2, A lung CT scan is usually made up of hundreds of slice images. In Fig. 3, we exhibit an image sequence consisted of a series of CT slices orderly labeled by No.1, No.2, ..., in a lung CT scan. It can be seen that the left and right lungs are connected from the No.35 image and separated at No.46 image of the scan. The lung separation lines in the No.33 image and No.46 image have different directions and positions, see Fig. 4(a) for a reference. For the purpose, we propose a lung separation method based on a context supervising interpolation technique, the lung separation lines are calculated according to the separation lines of a previous slice image (No.33) and a latter one (No.46). Lungs can be separated accurately by our context supervising interpolation technique.), identifying a position of a pixel column including pixels corresponding to the lung field among the plurality of pixel columns by identifying the part corresponding to the plurality of consecutive pixels, (Page 521, Section 2.B.4. Superpixel classificationParagraph 2,Find the superpixel set S1 classified into the same classes (Yq1 ¼ Yq2 ¼ Yq3) by RF in the three scale subimages and S2 classified into different classes. 2. Assign the class label in Yq to the corresponding superpixel S1q in S1.)
Liu does not explicitly teach generating a coronal image of the lung field, based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, and identifying an upper end and a lower end of the lung field by using the coronal image.
Kimoto teaches generating a coronal image of the lung field (¶[0047] In another example, the controlling unit 36 generates a coronal cross-sectional image from the three-dimensional X-ray CT image.)based on the position of the pixel column including the pixels corresponding to the lung field, the position being identified in the computed tomography image of each of the plurality of slices, (¶[0033], In the example shown on the right-hand side of FIG. 4, the lung field bottom region extracting unit 34 generates a binarized image in which the lung field bottom region is rendered white, by performing a binarization process to arrange the pixel values in the region extracted as the lung field bottom region to be "1" and to arrange the pixel values in the region other than the lung field bottom region to be "0". Although the binarized image of the lung field bottom region is shown in two dimensions on the right-hand side of FIG. 4, the binarized image of the lung field bottom region generated by the lung field bottom region extracting unit 34 is a three-dimensional image in actuality. Hereinafter, the lung field bottom region extracted by the lung field bottom region extracting unit 34 may be referred to as a "lung field bottom region mask".)and identifying an upper end and a lower end of the lung field by using the coronal image. (¶[0035] In other words, the detecting unit 35 identifies a region that is truly in contact with the diaphragm over a large area in the region extracted as the lung field bottom region and detects the highest position (i.e., the position of the axial plane positioned closest to the head) in the specified region as a top end position of the diaphragm.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Liu with Kimoto in order to generate a coronal image of the lung field and determine top and bottom ends of the lung field. One skilled in the art would have been motivated to modify Liu in this manner in order to efficiently aid the image diagnosis process related to emphysema. (Kimoto, ¶[0054])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        
/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663